Citation Nr: 0921649	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  98-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ring finger injury.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral flat feet.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel
INTRODUCTION

The Veteran had active service from September 1960 to 
September 1964.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California  

The Veteran testified in support of these claims during 
hearings held at the RO before a Hearing Officer in December 
1998 and a former Veterans Law Judge in May 2003.    

The Board remanded these claims, as well as claims of 
entitlement to service connection for residuals of a testicle 
injury, left, and for back, ankle, leg and knee pain 
secondary to service-connected bilateral flat feet to the RO 
for additional action in February 2004.  While the case was 
in remand status, in a rating decision dated August 2008, the 
RO granted the latter two claims.  They are thus no longer 
before the Board for appellate review.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claims.

2.  The Veteran does not currently have residuals of a left 
ring finger injury.  

3.  During the course of this appeal, the Veteran's pes 
planus worsened in severity, resulting in tenderness to 
palpation of the arches, pain, including on motion, and 
decreased range of motion, but was never more than moderately 
disabling, involving no swelling on use or characteristic 
callosities.     

4.  The Veteran's pes planus does not present such an unusual 
or exceptional disability picture as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  Residuals of a left ring finger injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for bilateral flat feet are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated April 2003, February 2004 and August 
2004, after initially deciding those claims in a rating 
decision dated October 1997.  Given that VCAA notice was not 
mandated at the time of the rating decision, the RO did not 
err by providing remedial notice.  Rather, the timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent the Veteran in July 
1997, October 1998, April 2005, November 2005, February 2006, 
September 2006 and February 2008, also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to send to VA all 
requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service treatment records and post-service 
VA and private treatment records.  In some cases, however, 
treatment providers responded that such records were no 
longer available or did not exist.  The Veteran does not now 
assert that there is any other outstanding information or 
evidence that needs to be secured in support of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claim for a higher initial evaluation by affording 
the Veteran VA examinations, during which examiners discussed 
the severity of the Veteran's pes planus.  Since then, the 
Veteran has not disputed the adequacy of the reports of the 
examinations.  

The RO did not conduct medical inquiry in support of the 
Veteran's claim for service connection by obtaining a medical 
opinion or affording the Veteran a VA examination; however, 
such development is not necessary to decide this claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  As explained below, there is 
no competent evidence of a current diagnosed disability or 
evidence establishing that the Veteran suffered an event, 
injury or disease in service such that a medical professional 
could provide an opinion linking a current disability to such 
event, injury or disease.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (holding that a request for such an 
opinion would place the examining physician in the role of 
fact finder, resulting in an opinion based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claim for Service Connection

The Veteran claims entitlement to service connection for 
residuals of a left ring finger injury.  According to written 
statements the Veteran submitted during the course of this 
appeal and his hearing testimony, presented in December 1998 
and May 2003, he was hospitalized for three days in 1963, at 
Camp Pendleton, California after severely cutting off the tip 
of his left ring finger while onboard ship (hatch slammed 
down on his finger, resulting in a half-inch loss of skin and 
the entire nail) and, since then, has experienced residuals 
of the cut.  

During the latter hearing, the Veteran exhibited his left 
ring finger for the purpose of showing that it is shorter 
than his right ring finger.  He indicated that he could not 
recall whether he had received follow-up treatment for any 
residuals of the in-service injury.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, the condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pertinent documents of record do not support the Veteran's 
claim.  According to available service treatment records, 
during active service, the Veteran did not report the alleged 
injury or any left ring finger complaints.  On release 
examination conducted in September 1964, the Veteran reported 
that he had not had a "loss of arm, leg, finger or toe," 
"swollen or painful joints," "neuritis" or "bone, joint 
or other deformity."  Moreover, the examiner noted no left 
hand or finger abnormalities and a normal clinical evaluation 
of the upper extremities.

Following discharge from active service, the Veteran sought 
treatment for multiple medical complaints, including problems 
with his left middle finger (1987), and underwent VA 
examinations.  However, during treatment visits and VA 
examinations, no medical professional noted a left ring 
finger injury or residuals thereof.  In fact, they never 
mentioned the Veteran's left ring finger.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service or a 
service-connected disability.  In this case, the 
contemporaneous medical evidence does not substantiate the 
Veteran's assertions diagnosing residuals of a left ring 
finger injury.  Such assertions may be considered competent 
evidence of a current disability and sufficient to establish 
a diagnosis when: (1) the layperson is competent to identify 
a medical opinion, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran is competent to identify certain 
left finger symptomatology that he has experienced since his 
alleged in-service injury, including pain.  He is also 
competent to state that his left ring finger appears shorter 
than his right ring finger.  The Veteran does not possess a 
recognized degree of medical knowledge, however, to diagnose 
residuals of the injury.  

In light of the foregoing, the Board finds that the Veteran 
does not currently have residuals of a left ring finger 
injury.  Based on this finding, the Board concludes that such 
residuals were not incurred in or aggravated by service.  A 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  

B.  Claim for Higher Initial Evaluation

The Veteran claims entitlement to a higher initial evaluation 
for bilateral flat feet on the basis that the evaluation 
initially assigned this disability does not accurately 
reflect the severity of all associated symptomatology.  
According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in December 1998 and May 2003, his symptomatology 
is worsening, causing pain upon manipulation and 
necessitating the use of orthotics, over-the-counter pain 
medication and a cane.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 5 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. 
§ 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 2002, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).

The RO has rated the Veteran's bilateral pes planus as 10 
percent disabling pursuant to Diagnostic Code (DC) 5276.  
This DC provides that a noncompensable (0 percent) evaluation 
is assignable for mild acquired flatfoot; symptoms relieved 
by built-up shoe or arch support.  A 10 percent evaluation is 
assignable for moderate acquired flatfoot; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 20 percent evaluation is assignable for 
severe acquired flatfoot, unilateral, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 30 percent evaluation is 
assignable for severe acquired flatfoot, bilateral, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  38 C.F.R. § 
4.71a, DC 5276 (2008).

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the Veteran's bilateral 
pes planus disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
during any period of time at issue in this appeal.

The Veteran entered service with 2nd degree, asymptomatic pes 
planus and, less than six months later, was noted to have 3rd 
degree pes planus.  At that time, a medical professional 
characterized the pronation deformity of both feet as 
moderately severe and indicated that the condition 
necessitated more aggressive treatment than arch supports.  
He recommended Thomas heels and heel wedges in an attempt to 
correct pronation.  By 1963, another medical professional 
noted that the Veteran's flat feet were chronic and not 
correctable.

Following discharge from service, the Veteran often 
complained of and received treatment, including orthotics, 
for complaints associated with his pes planus.  He is now 
service connected not only for pes planus, but also for left 
ankle, left and right knee and cervical, thoracic and lumbar 
spine disabilities secondary to the pes planus.  During 
treatment visits, once based on x-rays, medical professionals 
characterized the pes planus as mild or moderate.  They never 
noted swelling or callosities.  

The Veteran also underwent VA examinations during this time 
period, including in January 1998, June 1999 and June 2008.  
During these examinations, examiners noted tenderness to 
palpation of the arches, pain, worse after certain activities 
and on motion, and limitation of motion, but not callosities 
or swelling.

In sum, during the course of this appeal, the Veteran's pes 
planus worsened in severity, resulting in tenderness to 
palpation of the arches, pain, including on motion, and 
decreased range of motion.  This condition is not more than 
moderately disabling, involving no swelling on use or 
characteristic callosities.  An initial evaluation in excess 
of 10 percent may thus not be assigned under DC 5276 during 
any period of time at issue in this appeal.     

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate the Veteran's pes planus.  The 
Veteran does not allege, and the medical evidence does not 
establish, that this disability, alone, causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Board finds that the Veteran's claim for a higher initial 
evaluation does not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards. The Board is therefore 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his disability picture 
change.  38 C.F.R. § 4.1.  At present, however, the 
previously noted evaluation is the most appropriate given the 
medical evidence of record.

Based on the previous finding, the Board concludes that the 
criteria for a higher initial evaluation for bilateral pes 
planus are not met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2008).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the Veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.




ORDER

Service connection for residuals of a left ring finger injury 
is denied.  

An initial evaluation in excess of 10 percent for bilateral 
flat feet is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


